NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                              FOR THE NINTH CIRCUIT                           SEP 18 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

In re: KEVIN CHAPPELL, Warden of San             No. 14-70836
Quentin State Prison,
                                                 D.C. No. 1:10-cv-01429-AWI

KEVIN CHAPPELL, Warden of San
Quentin State Prison,                            MEMORANDUM*

              Petitioner,

  v.

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF
CALIFORNIA, FRESNO,

              Respondent,

JOHN MICHAEL BEAMES,

              Real Party in Interest.


                            Petition for Writ of Mandamus

                      Argued and Submitted September 8, 2014
                               San Francisco, California

Before: SCHROEDER, OWENS, and FRIEDLAND, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      This is a mandamus petition filed by the state. It arises out of habeas

proceedings initiated by John Michael Beames, a California state prisoner. Those

proceedings remain pending before the district court. The state has not

demonstrated that this case warrants the intervention of this court by means of the

extraordinary remedy of mandamus. See Bauman v. U.S. Dist. Court, 557 F.2d

650 (9th Cir. 1977). Accordingly, the petition is denied.

      DENIED.




                                         2